Name: Commission Regulation (EEC) No 2516/87 of 18 August 1987 fixing definitively the amount of the aid for peas, field beans and sweet lupins used in animal feed fixed in advance before 1 July 1987 for the 1987/88 marketing year and the amount of the aid applicable from 1 to 7 July 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 238/8 Official Journal of the European Communities 21 . 8 . 87 COMMISSION REGULATION (EEC) No 2516/87 of 18 August 1987 fixing definitively the amount of the aid for peas , field beans and sweet lupins used in animal feed fixed in advance before 1 July 1987 for the 1987/88 market ­ ing year and the amount of the aid applicable from 1 to 7 July 1987 the suspension of advance fixing in certain sectors (*) carried foward the amount of the aid valid on 30 June 1987, subject to the 1987/88 price review ; whereas that amount should be altered in the light of the decisions taken , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, HAS ADOPTED THIS REGULATION : Article 1 The amount of aid for peas, field beans and sweet lupins used in animal feed fixed in advance for July, August, September, October, November and December 1987 and shown in the Annexes to Commission Regulations (EEC) No 4086/86 (6), (EEC) No 109/87 0, (EEC) No 305/87 (8), (EEC) No 458/87 (9), (EEC) No 623/87 (l0), (EEC) No 738/87 ("), (EEC) No 938/87 (12), (EEC) No 1076/87 (13), (EEC) No 1 223/87 ( 14), (EEC) No 1352/87 (15), (EEC) No 1481 /87 (l6) and (EEC) No 1666/87 (I7) fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed are hereby replaced by the amounts which are shown in the tables set out in the Annex to this Regu ­ lation and which are hereby fixed definitively from the date of entry into force of each of the Regulations concerned . Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Whereas in the absence of an activating threshold price valid for the 1987/88 marketing year the amounts of aid for ' peas, field beans and sweet lupins applicable provi ­ sionally from 1 January 1987 in the event of advance fixing for the months from July to December 1987 were fixed on the basis either of the activating threshold price for 1986/87 or of that proposed by the Commission to the Council ; Whereas for the 1987/88 marketing year the activating threshold price for aid for peas, field beans and sweet lupins was fixed by Council Regulation (EEC) No 1957/87 (3) ; Whereas by Council regulation (EEC) No 1959/87 of 2 July 1987 fixing, for the 1987/88 marketing year, the monthly increases in the activating threshold price , the guide price and the minimum price for peas and field beans (4), the Council decided not to alter the amount of the said monthly increases . Whereas the amounts in question , which were set subject to the fixing of the activating threshold -price for 1987/88 , should be altered ; Whereas the changes in the amounts of the aid in ques ­ tion are applicable from the date of entry into force of the Regulations which fixed those amounts ; whereas the altered amounts must be fixed definitively from the same dates ; Whereas by virtue of Commission Regulation (EEC) No 1826/87 of 29 June 1987 on precautionary measures and Article 2 The amounts of the aid for peas, field beans and sweet lupins used in animal feed which are set out in the Annex to Commission Regulation (EEC) No 1666/87 and which, in accordance with Article 1 (3) of Regulation (EEC) No 1826/87, remained applicable from 1 to 7 July 1987, shall be replaced by the following : 0 OJ No L 173, 30 . 6 . 1987, p . 7. (6) OJ No L 371 , 31 . 12 . 1986, p. 57 . 0 OJ No L 14, 16 . 1 . 1987, p . 29 . if) OJ No L 30, 31 . 1 . 1987, p. 39. 0 OJ No L 46, 14 . 2. 1987, p . 15 . ( I0) OJ No L 58 , 28 . 2. 1987, p . 99 . (") OJ No L 71 , 14 . 3 . 1987, p . 26 . H OJ No L 89, 1 . 4. 1987, p. 50 . H OJ No L 104, 16 . 4. 1987, p . 24. H OJ No L 115, 1 . 5 . 1987, p . 55 . H OJ No L 127, 16 . 5 . 1987, p . 19 . H OJ No L 138 , 28 . 5 . 1987, p . 87. ( 17) OJ No L 155, 16 . 6 . 1987, p . 12. (') OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 184, 3 . 7 . 1987, p. 1 . (4) OJ No L 184, 3 . 7 . 1987, p. 5 . 21 . 8 . 87 Official Journal of the European Communities No L 238/9  used in the Community as constituted at 31 December 1985 15,772 ECU/100 kg. These amounts are hereby fixed definitively with effect from 1 July 1987 . Article 3 This Regulation shall enter into force on the day of its publication in the Official 'Journal of the European Communities.  in the case of peas or field beans used in :  Spain 12,487 ECU/ 100 kg,  Portugal 12,166 ECU/ 100 kg,  other Member States 12,598 ECU/ 100 kg ;  in the case of sweet lupins :  harvested and used in Spain 14,052 ECU/ 100 kg,  harvested in other Member States and  used in Portugal 15,196 ECU/ 100 kg, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 238/ 10 Official Journal of the, European Communities 21 . 8 . 87 ANNEX I Amount of aid for peas, field beans and sweet lupins used in animal feed Peas and field beans used in Spain (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of July August September October November December 4086/86 1 January 1987 13,201 109/87 16 January 1987 13,159 \ \ 305/87 1 February 1987 13,759 13,759 \ 458/87 16 February 1987 13,574 13,574 623/87 1 March 1987 14,065 14,065 14,245 \\ 738/87 16 March 1987 13,759 13,759 13,939 \ Il 938/87 1 April 1987 13,759 13,759 13,939 14,119 Il 1076/87 16 April 1987 13,452 13,452 13,632 13,812 \ 1223/87 1 May 1987 13,383 13,383 13,563 13,743 13,774 1352/87 16 May 1987 13,145 13,145 13,325 13,400 13,580 1481 /87 1 June 1987 13,110 13,110 13,290 13,119 13,299 13,479 1666/87 16 June 1987 12,487 12,487 12,667 12,669 12,849 13,029 ANNEX II Amount of aid for peas, field beans and sweet lupins used in animal feed Peas and field beans used in Portugal (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of Ju |y August September October November December 4086/86 1 January 1987 12,910 1 109/87 16 January 1987 12,866 \ Il 305/87 1 February 1987 13,492 13,492 \ 458/87 16 February 1987 13,299 13,299 l \ 623/87 1 March 1987 13,810 13,810 13,990 I I 738 /87 16 March 1987 13,491 13,491 13,671 II 938/87 1 April 1987 13,491 13,491 13,671 13,851 1076/87 16 April 1987 13,172 13,172 13,352 13,532 1223/87 1 May 1987 13,099 13,099 13,279 13,459 13,485 1352/87 16 May 1987 12,851 12,851 13,031 13,102 13,282 1481 /87 1 June 1987 12,815 12,815 12,995 12,809 12,989 13,169 1666/87 16 June 1987 12,166 12,166 12,346 12,341 12,521 12,701 21 . 8 . 87 Official Journal of the European Communities No L 238/ 11 ANNEX III Amount of aid for peas , field beans and sweet lupins used in animal feed Peas and field beans used in another Member State (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of July August September October November December 4086/86 1 January 1987 13,302 109/87 16 January 1987 13,260 \ 305/87 1 February 1987 13,852 13,852 458/87 16 February 1987 13,670 13,670 623/87 1 March 1987 14,153 14,153 14,333 738/87 16 March 1987 13,851 13,851 14,031 \\ 938/87 1 April 1987 13,851 13,851 14,031 14,211 Il 1076/87 16 April 1987 13,550 13,550 13,730 13,910 II 1223/87 1 May 1987 13,481 13,481 13,661 13,841 13,874 1352/87 16 May 1987 13,246 13,246 13,426 13,503 13,683 1481 /87 1 June 1987 13,212 13,212 13,392 13,226 13,406 13,586 1666/87 16 June 1987 12,598 12,598 12,778 12,783 12,963 13,143 ANNEX IV Amount of aid for peas, field beans and sweet lupins used in animal feed Sweet lupins harvested and used in Spain (ECU per 100 kg) Amounts of gross aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid July August September October November December 4086/86 1 January 1987 109/87 16 January 1987 305/87 1 February 1987 458/87 16 February 1987 623/87 1 March 1987 738/87 16 March 1987 938/87 1 April 1987 1076/87 16 April 1987 1223/87 1 May 1987 1352/87 16 May 1987 1481 /87 1 June 1987 1666/87 16 June 1987 15,003 14,947 15,748 15,501 16,155 15,747 15,747 15,339 15,245 14,928 14,882 14,052 15,748 15,501 16,155 15,747 15,747 15,339 15,245 14,928 14,882 14,052 16,155 15,747 15,747 15,339 15,245 14,928 14,882 14,052 15,747 15,339 15,245 14,788 14,414 13,815 15,048 14,788 14,414 13,815 14,414 13,815 N ° L 238/ 12 Official Journal of the European Communities 21 . 8 . 87 ANNEX V Amount of aid for peas, field beans and sweet lupins used in animal feed Sweet lupins harvested in another Member State and used in Portugal (ECU per 100 kg) Amounts of gross aid where fixed in advance for the months ofRegulation (EEC) No Date of entry into force of aid July August September October November December 16,187 16,129 16,963 16,963 16,706 16,706 \ 17,387 17,387 17,387 16,962 16,962 16,962 16,962 16,962 16,962 16,962 16,537 16,537 16,537 16,537 16,440 16,440 16,440 16,440 16,233 16,109 16,109 16,109 15,963 15,963 16,061 16,061 16,061 15,573 15,573 15,573 15,196 15,196 15,196 14,949 14,949 14,949 4086/86 1 January 1987 109/87 16 January 1987 305/87 1 February 1987 458/87 16 February 1987 623/87 1 March 1987 738/87 16 March 1987 938/87 1 April 1987 1076/87 16 April 1987 1223/87 1 May 1987 1352/87 16 May 1987 1481 /87 1 June 1987 1666/87 16 June 1987 ANNEX VI Amount of aid for peas , field beans and sweet lupins used in animal feed Sweet lupins harvested in another Member State and used in the Community as constituted at 31 December 1985 (ECU per 100 kg) Regulation (EEC) No Date of entry into force of aid Amounts of gross aid where fixed in advance for the months of July August September October November December 4086/86 1 January 1987 16,709 \ 109/87 16 January 1987 16,654 305/87 1 February 1987 17,443 17,443 458/87 16 February 1987 17,200 17,200 I Il 623/87 1 March 1987 17,845 17,845 17,845 Il\ 738/87 16 March 1987 17,443 17,443 17,443 Il\ 938/87 1 April 1987 17,443 17,443 17,443 17,443 1076/87 16 April 1987 17,040 17,040 17,040 17,040 \ 1223/87 1 May 1987 16,948 16,948 16,948 16,948 16,753 1352/87 16 May 1987 16,636 1 6,636 16,636 16,498 16,498 1481 /87 1 June 1987 16,590 16,590 16,590 16,129 16,129 16,129 1666/87 16 June 1987 15,772 15,772 15,772 15,538 15,538 15,538